The relief described hereinbelow is SO ORDERED.

Signed January 25, 2019.


                                                   __________________________________
                                                                Ronald B. King
                                                     Chief United States Bankruptcy Judge


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       MIDLAND DIVISION

IN RE:                                         §
                                               §       CHAPTER 11
ARABELLA PETROLEUM                             §
COMPANY, LLC,                                  §       CASE NO. 15-70098-TMD
                                               §
         DEBTOR.                               §

 AGREED ORDER REGARDING OBJECTION OF MORRIS D. WEISS, CHAPTER 11
              TRUSTEE, TO PROOF OF CLAIM NO. 140 OF
                SURFACE DRILLING OF TEXAS, LLC

         Came on for consideration on January 24, 2019 the Objection (“Objection”) filed by

Morris D. Weiss, Chapter 11 Trustee, to the Proof of Claim filed by Surface Drilling of Texas,

LLC (Proof of Claim No. 140) (the “Claim”). The parties appeared through counsel, and

announced they had reached an agreement on the Objection on the terms set forth herein.

Accordingly, it is

         ORDERED that Surface Drilling of Texas, LLC shall have an allowed general unsecured

claim in the amount of $1,480,720.30, and the Claim is otherwise disallowed.




031459-61671/4844-0137-5366.1                                                          Page 1
         All distributions shall be made to Surface Drilling of Texas, LLC, c/o its counsel:

         Todd Johnston
         McWhorter Cobb & Johnson LLP
         P.O. Box 2547
         Lubbock, Texas 79408

                                                 ###

Agreed and Entry requested by:

/s/ Mark C. Taylor
Mark C. Taylor
Waller Lansden Dortch & Davis LLP
100 Congress Ave., Suite 1800
Austin, TX 78701
(512) 685-6400
Mark.taylor@wallerlaw.com

COUNSEL FOR TRUSTEE


/s/ Todd Johnston
Todd Johnston
McWhorter Cobb & Johnson LLP
1722 Broadway
Lubbock, Texas 79401
(806) 762-0214
tjohnston@mcjllp.com

COUNSEL FOR SURFACE DRILLING OF TEXAS, LLC




031459-61671/4844-0137-5366.1                                                                  Page 2
